Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 4/01/2022 has been considered.  Foreign Patent Documents 1 and 2 have been lined through and not considered because copies have not been provided.

Specification
The abstract of the disclosure is objected to because it includes the legal language “comprise”, “comprising” and “comprises” in lines 3, 6, 8 and 9.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 – in line 12, “the state” lacks antecedent basis.  In line 5, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 2 – “the state” in line 1 lacks antecedent basis.  In line 2, it is unclear if “configuration to asses” is the same or different than the same set forth in line 12 of claim 1.
	Claim 4 – “the state” line 1 lacks antecedent basis.  In line 1 it is unclear if “a subject” is the same or different than the same set forth in claim 1.  In line 2, “the subject” is unclear because it is unclear if “the subject” is referring to “a subject” set forth in claim 1 or claim 4.
	Claim 6 – in line 2 it is unclear if “date” is the same or different from “the input data” set forth in claim 5 line 2.  
	Claim 11 – in line 1, “the set of haptic feedback system” lacks antecedent basis.
Claim 12 – in line 2, “the surface” lacks antecedent basis.
Claim 19 – in line 3, “the remote computing resource” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 2, 4-7, 10, 11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Stiehl et al.(2009/0055019, hereinafter Stiehl).

Claim 1 -  Stiehl teaches a therapeutic system including: an external casing fur sleeve -103- of a first therapeutic apparatus, wherein the external casing comprises of a plush body, the fur sleeve forms a plush body, the external casing comprising at least one compartment, formed by snaps set forth in paragraph [0124]; a therapeutic module system that comprises of a set of interaction devices and a wireless communication system, set forth in paragraph [0163], wherein the therapeutic module system may be removably oriented into the at least one compartment, by taking off the fur sleeve -103-; wherein the set of interaction devices comprises of: sensing inputs that comprise of at least a microphone device, -2401- and -2402- shown in figure 24A and a haptic sensing system, three types of sensors set forth in paragraph [0143], and output systems that comprise of at least a speaker device, -1511- and a haptic feedback system, movement mechanisms set forth in paragraph [0125]; and a processing system, PC -931- paragraph [0255] that comprises configuration to assess the state of a subject through the sensing inputs and control the output systems in response to the sensing inputs.
Claim 2 - wherein configuration to assess the state of the subject characterizes an agitation state of the subject, emotional state of user as set forth in [0145]; and wherein control of the output systems initiates an agitation response mode to mitigate agitation of the subject, response of robot as set forth in the last sentence of paragraph [0145].  The response of the robot is provided to affect the user and will inherently mitigate agitation by contact as such as set forth in paragraph [0125], nuzzling or hugging.
Claim 4 - wherein configuration to assess the state of a subject through the sensing inputs comprises configuration to collect interaction signals of the subject and interpret the interaction signals, see paragraph [0145].
Claim 5 - the processing system, -931- comprising of a monitor mode; wherein when in the monitor mode, the therapeutic module system passively collects input data of the subject, the collection of data by the three sensors as set forth in paragraph [0145] is a monitor mode and collects the data passively.
Claim 6 - further comprising an administrator system, operating system that controls the communication between the plush body -1201- and the nurses station          -1203- as one example, wherein data collected during the monitor mode is wireless communicated to the administrator system through the wireless communication system, see figures 12 and 24F and the corresponding written description.
Claim 7 - Stiehl teaches a plush body with fur [0120], however the fur is not set forth as “synthetic” fur.  The office is taking official notice that the fur of the Teddy Bear would be “synthetic” fur.
Claim 10 – Stiehl teaches the haptic sensing system is configured to monitor location of tactile input and type of tactile input on the therapeutic apparatus, see paragraph [0149], where 1500 sensors are taught to detect specific locations.
Claim 11 – Stiehl teaches the set of haptic feedback system comprises of a set of distinct haptic output regions each arm and leg head and neck as set forth Stiehl, oriented at different locations of the external casing and controllable by the processing system, see paragraphs [0125] and [0126].
Claim 14 – Stiehl teaches, wherein the set of interaction devices further comprise a set of biometric sensors configured to monitor biometric data of a user within proximity of the therapeutic apparatus, paragraph [0177].
Claim 17 – Stiehl teaches wherein the set of biometric sensors comprise of a temperature monitor, -1213-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiehl(2009/0055019) in view of Kim et al(2019/0110471, hereinafter Kim).
Claims 8 and 9 – Stiehl teaches it is important to clean and sterilize the fur, paragraph [0124] however Stiehl does not teach treating the material with an antimicrobial or an anti-fungal.
 Kim teaches treating material with antimicrobial and anti-fungal for promoting health and safety, paragraph [0004].  Kim further sets forth that Teddy bears are infected with bacteria and fungus within 1 week of cleaning, paragraph [0066].
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to provide the fur of Stiehl with an antimicrobial and anti-fungal treatment as taught by Kim to enhance patient safety as taught by Kim.  Such a combination would produce predictable results of the fur of Stiehl being treated with an antimicrobial and anti-fungal and have a high expectation of success because such treatment of material is old and well known as set forth in Kim.  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiehl(2009/0055019) in view of Duckert et al (2005/0101844, hereinafter Duckert).
Claims 15 and 16 – Stiehl teaches a system as claimed as set forth above with respect to claim 1 including medical sensors for temperature and blood pressure but does not set forth sensors for respiratory or heart rate.
Duckert teaches a remote medical monitoring system that includes sensors for temperature, blood pressure, heart rate and respiration, see paragraph [0014].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Stiehl with additional medical sensors to monitor additional patient conditions.  Monitoring multiple medical conditions is old and well known in the medical arts as set forth in paragraph [0014] to gain the advantage of having additional patient parameters for monitoring the patient.
Such a combination would provide a system of Stiehl having a heart rate sensor and a respiratory sensory and have a high expectation of success because monitoring multiple medical parameters is old and well known in the medical arts as taught by Duckert.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No.11,185,659. This is a statutory double patenting rejection.


Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.11,185,659. This is a statutory double patenting rejection.
Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of prior U.S. Patent No.11,185,659. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,185,659.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious modifications by broadening the scope of the claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent document 4,718,876 teaches a child calming toy and 9,079,113 teaches an interactive robotic apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791